Citation Nr: 1215353	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2004 to April 2006, with additional service in the Army National Guard and the Army Reserve, to include periods of active duty for training (ADT) from August 1982 to February 1983 and from June 1989 to October 1989.  The Veteran's active duty service included service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in which the RO, in pertinent part, assigned an initial noncompensable rating for disability of the right knee, effective April 11, 2006. 

In a November 2008 rating decision, the RO granted an increased, 10 percent, rating for the disability, effective April 11, 2006.  Despite the higher rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, this action did not satisfy his appeal.

When this case was mostly recently before the Board in February 2012, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

In response to the Board's May 2011 remand, the Veteran was afforded a VA examination in June 2011.  The examination report notes that the Veteran experienced severe flare ups weekly, but the examiner did not provide an assessment of the degree of limitation of motion during flare ups.  In addition, the examiner noted that the Veteran's knee symptoms did not include instability but then diagnosed right partial anterior cruciate ligament tear, status post repair with residual instability.  The examiner did not provide an assessment of the degree of instability.  Therefore, the examination report is not adequate for rating purposes.
See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's right knee during the period of this claim.

2.  Then, the Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected right knee disability.  The claims files with a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  
The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should determine if there is any lateral instability or recurrent subluxation of the knee.  If so, the examiner should state whether it is slight, moderate or severe.  The examiner should also determine if the knee locks and if so the frequency of the locking and any episodes of effusion into the joint.  

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.

The rationale for all opinions expressed should also be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

